         Case 5:20-mj-00522-RBF Document 14 Filed 04/09/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION
                                             §
 UNITED STATES OF AMERICA                    §
                                             §
 V.                                          §         CAUSE NO. SA-20-0522-M
                                             §
 CHRISTOPHER CHARLES                         §
 PEREZ
                 NOTICE OF ATTORNEY APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Alfredo R. Villarreal, Assistant Federal Public Defender and enters his
appearance as counsel for the defendant in the above-styled and numbered cause.

                                                 Respectfully submitted,

                                                 MAUREEN SCOTT FRANCO
                                                 Federal Public Defender


                                                 /s/ ALFREDO R. VILLARREAL
                                                 Assistant Federal Public Defender
                                                 727 E. César E. Chávez Blvd., Suite B-207
                                                 San Antonio, Texas 78206-1205
                                                 State Bar No. 20581850
                                                 Tel.: 210-472-6700
                                                 Fax: 210-472-4454

                               CERTIFICATE OF SERVICE

      I hereby certify that on the 9th day of April, 2020, I filed the foregoing Notice of
Appearance using the CM/ECF system which will give electronic notification to the following:

Mark T. Roomberg
Assistant United States Attorney
601 NW Loop 410, Suite 600
San Antonio, Texas 78216

                                                 /s/ ALFREDO R. VILLARREAL
                                                 Assistant Federal Public Defender
